FILED
                           NOT FOR PUBLICATION                                MAR 24 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


In re: BRET JAMES HAMEL,                         No. 09-60025

             Debtor,                             BAP No. AZ-08-1290-PaDJu


                                                 MEMORANDUM *
JAMES HAMEL; et al.,

             Appellants,

  v.

LINDA LALLISS, FKA Linda Hamel,

             Appellee.


                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
              Pappas, Dunn, and Jury, Bankruptcy Judges, Presiding

                       Argued and Submitted March 10, 2010
                            San Francisco, California

Before: B. FLETCHER and CLIFTON, Circuit Judges, and ANELLO,** District
Judge.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Michael M. Anello, United States District Judge for
the Southern District of California, sitting by designation.
      Diane and James Hamel (“Parents”) commenced an adversary proceeding in

the bankruptcy case of their son, Debtor Bret James Hamel. Naming Hamel’s ex-

wife Linda Lalliss as Defendant, the Parents sought turnover of property that they

claimed they had purchased in an earlier order of sale. The bankruptcy court

granted summary judgment to Lalliss. In their record on appeal to the Ninth

Circuit Bankruptcy Appellate Panel (BAP), the Parents did not include transcripts

of the hearings in which the bankruptcy court interpreted its earlier orders.1 The

BAP summarily affirmed, reasoning that the missing transcripts were necessary for

proper appellate review. See 9th Cir. BAP R. 8006-1 (“The excerpts of the record

shall include the transcripts necessary for adequate review . . . .”). We review for

abuse of discretion the BAP’s decision to summarily affirm for non-compliance

with procedural requirements. Morrissey v. Stuteville (In re Morrissey), 349 F.3d
1187, 1190 (9th Cir. 2003).

      The Parents argue that the transcripts were unnecessary for the BAP’s

decision because the bankruptcy court’s summary judgment was subject to de novo

review. But while the bankruptcy court’s ultimate ruling is subject to de novo

review, its interpretation of its earlier order of sale is owed some deference. Cf.



      1
          Nor have the Parents included the transcripts in the record before us.

                                            2
Labor/Cmty. Strategy Ctr. v. L.A. County Metro. Transp. Auth., 564 F.3d 1115,

1119 (9th Cir. 2009) (although a district court’s ultimate interpretation of a consent

decree is reviewed de novo, the court of appeals gives deference based on the

district court’s oversight of and experience with the decree).

      The Parents also argue that deference is unnecessary because the order of

sale is unambiguous. Even if the order of sale might be unambiguous in isolation,

it is ambiguous in context. We cannot be sure what property was included in the

order of sale. A later order that abandoned property to Hamel and Lalliss appears

to abandon any interest in the residence, whether exempt or not, and all household

goods, whether exempt or not. If, as the Parents claim, the order of sale transferred

to them the nonexempt equity in the residence and the nonexempt portion of the

household goods, the estate could not have later abandoned any nonexempt interest

in the residence or household goods. Thus, reading the order of sale and the

abandonment order together, it is not clear whether the order of sale was intended

to sell the estate’s interest in the residence and household goods to the Parents. In

this circumstance, the bankruptcy court was in a much better position than the BAP

(or we) to determine what property the order of sale covered.

      Because the BAP owed deference to the bankruptcy court’s interpretation of

its own orders, ascertaining that interpretation was essential to its appellate review.


                                           3
Without the missing transcripts, which the Parents concede they could have

ordered, it was impossible to understand how the bankruptcy court interpreted its

orders and why. For that reason, “the inadequacy of the record . . . afforded the

BAP little choice but to affirm summarily.” Morrissey, 349 F.3d at 1191. The

BAP did not abuse its discretion in characterizing the omission of the transcripts as

egregious and declining to consider alternative sanctions.

      AFFIRMED.




                                          4